Citation Nr: 0004756	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for polyarthritis of 
multiple joints.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
congenital cyst of the right mandibular area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. The veteran had active service from February 1946 
to April 1948.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The evidence does not show the veteran's polyarthritis of 
multiple joints is related to his active service.

2.  In a September 1965 rating decision, the veteran was 
denied service connection for a congenital cyst of the right 
mandibular area; this decision is final. 

3.  The evidence associated with the claims folder since the 
September 1965 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a congenital cyst of the right mandibular 
area.

4.  The veteran's claim of service connection for a 
congenital cyst of the right mandibular area is well 
grounded. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for polyarthritis of multiple joints is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (1999).

2.  The September 1965 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

3.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
congenital cyst of the right mandibular area, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for a congenital cyst of the right mandibular area is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Polyarthritis of Multiple Joints.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  
In addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, one year as in the 
case of arthritis.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The veteran's service medical records are negative for any 
complaints of or treatment for painful joints or 
polyarthritis of multiple joints.  In addition, the post 
service medical evidence includes medical records from the 
West Side Chicago VA Medical Center (VAMC) dated from January 
1985 to January 1997 describing the treatment the veteran 
received for various health problems including, but not 
limited to, exostosis of the left foot, degenerative joint 
disease of multiple joints, inguinal hernia and skin 
problems.  Also, medical records from the Hines VAMC dated 
from September 1988 to July 1999 describe the treatment the 
veteran received for various health problems, including pain 
in various joints and arthritis.  

Medical records from the Loyola University Hospital dated 
from January 1987 to September 1988 note the veteran 
complained of and was treated for pain in the left elbow and 
right knee, knee problems for many years, tenderness of the 
left 2nd and 3rd metacarpophalangeal joints and c-spine, and 
degenerative joint disease.  Furthermore, medical records 
from Erast Burachynskyj, M.D., dated from January 1994 to 
October 1994 contain an October 1994 statement noting the 
veteran gave a 10-year history of pain in multiple joints, 
and complained of pain in the posterior neck, right elbow, 
left shoulder, left knee and left hand; the veteran was 
diagnosed with non-specific polyarthritis.  In this 
statement, Dr. Burachynskyj further notes he first examined 
the veteran in 1993 and found his right knee was deformed and 
was tender upon passive rotation.  Dr. Burachynskyj also 
noted that, in 1994, the veteran underwent a right total knee 
replacement at the Westlake Hospital, which was performed by 
Dr. Akkeron.

Moreover, medical records from Alfred A. Akkeron, M.D., dated 
from December 1993 to April 1997 and from the Westlake 
Community Hospital dated from January 1994 to April 1994 note 
that in January 1994 the veteran underwent a right total knee 
replacement arthroplasty and right lateral patellar 
retinacular replacement, which were followed by physical 
therapy.  These records also include an April 1997 statement 
from Dr. Akkeron which notes the veteran's left knee 
presented evidence of marked arthritic changes in the knee 
joint with complete loss of the medial joint space and 
hypertrophic spur formations on the medial and lateral sides 
of the joint and patella; a total left knee joint replacement 
was recommended.  Lastly, medical records from the Macneal 
Hospital Association dated from October 1998 to November 1998 
reveal the veteran was diagnosed with osteoarthritis of the 
left knee and underwent a left total knee replacement.

After a review of the claims file, the Board finds that the 
medical evidence of record does not show that the veteran's 
polyarthritis of multiple joints is related to his period of 
service.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between his period of service and 
his current polyarthritis of multiple joints.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Board acknowledges the veteran's statements in 
correspondence and during the November 1996 appeal hearing at 
the RO and the October 1998 hearing before the undersigned 
member of the Board, which tend to link his current 
polyarthritis to his service.  However, the Board also notes 
that, by the veteran's own admission, he first developed 
symptoms related to his arthritis in 1984 and was first 
diagnosed in 1992 or 1993.  He further noted he did not 
believe that there is a relationship between his current 
polyarthritis and his service, but rather was just trying to 
get some type of pension for his older years.

In this respect, while the Board acknowledges the presumed 
credibility of the veteran's statements, the Board notes that 
he is a layperson and, as such, is not qualified to offer a 
medical opinion regarding the existence of a disability or as 
to the etiology of any such disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Furthermore, the Board concludes that, as the veteran reports 
his first arthritic symptomatology began in the early 1980s 
and as the medical evidence shows the veteran was first 
diagnosed with arthritis in the early 1990s, the veteran's 
arthritis first became manifest more than a year after the 
veteran's discharge from service.  As such, entitlement to 
service connection is not warranted on a presumptive basis.  
38 C.F.R. § 3.307 and 3.309.  As well, the Board finds the 
veteran has failed to demonstrate a continuity of 
symptomatology following his discharge from service, and 
thus, the provisions of section 3.303(b) are not for 
application in this case.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 
Vet. App. 296 (1999). 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for polyarthritis of multiple 
joints, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991). 

As the veteran has failed to meet his initial burden of 
submitting evidence which would well ground his claim of 
service connection, the VA is under no duty to assist the 
veteran in developing the facts pertinent to the claims.  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  Giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim, and thus, there is nothing in the text of 
section 5107 to suggest that the VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra. 

The Board notes that, in a March 1999 letter, the RO directed 
the veteran to complete a VA form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) in order to obtain his treatment records from Dr. 
Wood, who apparently treated him after his discharge from 
service.  In this regard, the Board observes that the veteran 
neither has completed the requested VA form 21-4142, nor has 
he submitted such treatment records.  The Board suggests to 
the veteran that he submit such private records as they may 
assist him in well grounding his claim of service connection.  
See 38 U.S.C.A. § 5103 (West 1991); see generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Congenital Cyst of the Right Mandibular Area.

In a September 1965 rating decision, the veteran was denied 
service connection for a congenital cyst of the right 
mandibular area on the grounds that it was a constitutional 
or developmental abnormality and not a disability under the 
applicable law.  At present, as the veteran has attempted to 
reopen his claim of service connection, his case is before 
the Board for appellate review.  However, because the 
September 1965 rating decision is final, the veteran's claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the September 1965 final adjudication, 
the additional evidence in the file which is related to the 
issue on appeal includes medical records from the Chicago VA 
Medical Center (VAMC) dated November 1965 noting the veteran 
had a history of chronic tonsillitis with recurrent 
peritonsillar abscesses and had undergone four prior 
excisions for neck cysts in the right submandibular area.  At 
that time, he was hospitalized for vocal tonsillectomy 
without incident, and excision of neck cyst which extended 
into the floor of the mouth in the midline beneath the tongue 
containing amber colored gelatinous material.  Furthermore, 
the additional evidence includes medical records from the 
West Side Chicago VAMC dated from January 1985 to October 
1992 describing the treatment the veteran received for 
various health problems including, but not limited to, 
swelling in the right side of the face in October 1992 and 
excision of a right mandibular sebaceous cyst in November 
1992.

Lastly, the record includes the veteran's statements, made in 
correspondence and during the November 1996 RO hearing and 
the October 1998 appeal hearing before the undersigned member 
of the Board, which tend to link his current symptomatology 
to his service.  Specifically, the Board notes that, during 
the October 1998 appeal hearing, the veteran admitted he had 
had cysts since birth, but had his biggest during his service 
in 1946.  The Board also notes the veteran contends he may 
have had puffiness in his neck area prior to his service, but 
never had any related problems until after his enlistment.  
Specifically, he notes that he did not have any symptoms 
prior to his service, and that it was not until after his 
entrance into the service that he presented symptoms 
requiring surgical procedures to excise the cysts.

After a review of the additional evidence, the Board finds 
that the additional evidence submitted subsequent to the 
September 1965 RO's denial, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As such, this 
evidence is "new and material" as contemplated by law, and 
thus, provides a basis to reopen the veteran's claim of 
service connection for a congenital cyst of the right 
mandibular area.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection for 
a congenital cyst of the right mandibular area, the Board 
turns to the "well grounded" analysis required by Winters, 
Elkins and Hodge.  In this regard, the veteran must satisfy 
three elements for his claim for service connection to be 
well grounded.  First, there must be competent evidence of a 
current disability. Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  In determining 
whether a claim is well grounded, the truthfulness of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Additionally, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The United States Court of Veterans Appeals 
(Court) has held that intermittent or temporary flare-ups of 
a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

In reviewing the evidence of record de novo, the Board finds 
the veteran's service medical records contain his entrance 
examination which is negative for any neck puffiness or any 
congenital cysts of the right mandibular area.  Additionally, 
the service medical records contain June 1946 notations 
revealing that four months after his entrance into active 
service the veteran was hospitalized for midline swelling 
under the neck which appeared to be caused by two cysts on 
each side of the omohyoid tendons; upon examination, the 
veteran underwent the excision of a submental cyst.  The June 
1946 notations further note the veteran reported he had had 
such cysts since childhood, which generally became enlarged 
and subsequently shrunk, but were never inflamed. 

The service medical records also include January 1947 
notations showing the veteran was hospitalized and diagnosed 
with acute cellulitis of the right submandibular area, July 
1947 notations revealing he underwent the excision of a 
thyroglossal cyst in the submental region of undetermined 
cause, August 1947 notations showing he had a large cystic 
mass in the anterior midline of the neck, and April 1948 
notations noting a history of throat cysts.

Additionally, the post service medical evidence includes July 
1953 medical records from a VA Medical Center (VAMC), which 
note the veteran complained of pain and swelling of the right 
jaw and trismus for two days.  He was diagnosed with abscess 
and cellulitis.  As well, medical records from a VAMC dated 
from June 1965 to July 1965 reveal the veteran was 
hospitalized for the resection of a cyst in the neck.  His 
clinical history was congenital cystic structure of the right 
submandibular area presenting into the floor of the mouth, 
with two prior excisions while in the service and a third 
excision in 1964.  His pre-operative diagnosis was retention 
cyst of the right submandibular area. 

Thus, after a de novo review of the veteran's case, the Board 
finds that, although the veteran has reported he had neck 
inflammation prior to his service and may have had cysts 
since his birth, the evidence does not show he has the 
medical expertise required to render a diagnosis of cysts, 
congenital or otherwise.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, considering the veteran's statement that he 
had neck puffiness prior to his service, his in-service 
symptomatology, and the June and July 1965 medical records 
from the VAMC containing a diagnosis of congenital cystic 
structure in the right submandibular area, the Board finds 
the record contains clear and unmistakable evidence that the 
veteran's cyst of the right mandibular area pre-existed his 
entrance into the service, and thus, the presumption of sound 
condition is not for application in this case.  See 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

Furthermore, the Board notes the law is clear that congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable law and regulations for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (1999).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature. VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  Thus, having determined that the 
veteran's congenital cyst of the right mandibular area pre-
existed his service, the Board must now determine whether the 
veteran's preexisting congenital cyst, if considered a 
congenital disease, was aggravated during service, or if 
considered a congenital defect rather than disease, whether 
such defect was subject to superimposed disease or injury 
during military service.

In this case, the service medical evidence clearly shows the 
veteran was treated for recurrence of submandibular cysts 
during his service, including the removal of the cysts in 
1946 and 1947.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

Considering the above facts and law, the Board acknowledges 
that the record is devoid of evidence showing the veteran 
underwent any excisions of cysts prior to his service, and 
finds that it is not clear from the present medical evidence 
of record whether the veteran's in-service symptomatology was 
due to aggravation of a congenital disease (as opposed to the 
natural progress of the disease), or was due to a 
superimposed disease or injury of a congenital defect.  In 
addition, the post-service evidence tends to show a 
continuity of the veteran's symptomatology since his in-
service surgical procedures to the present, and tends to link 
his present symptomatology to his in-service symptomatology.  
As such, the Board finds the veteran's claim of service 
connection for a congenital cyst of the right mandibular area 
is plausible, and thus, finds the veteran's claim is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999); Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); Clyburn v. West, 12 Vet. App. 296 
(1999).  However, as the Board deems that additional 
development is necessary prior to final adjudication on the 
merits, the veteran's claim is remanded to the RO for an 
additional VA examination report, as discussed below in the 
REMAND section.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for polyarthritis of multiple joints is 
denied.

New and material evidence having been submitted, the claim of 
service connection for a congenital cyst of the right 
mandibular area is reopened; the appeal is granted to this 
extent only.

The claim of entitlement to service connection for a 
congenital cyst of the right mandibular area is well 
grounded.


REMAND

As previously noted, the Board finds that the claim of 
entitlement to service connection for a congenital cyst of 
the right mandibular area is well grounded.  Epps v. Brown, 9 
Vet. App. 341 (1996).  However, as the Board deems that 
further development of the veteran's claim is necessary prior 
to final adjudication, the claim is remanded to the RO for 
such development.  

Once the claimant has established that he or she has a well 
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  More importantly, the law is clear 
that, after a claim is determined to be well grounded, the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326 (1999); see Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

In this regard, as discussed above, the Board acknowledges 
the record is devoid of evidence showing the veteran 
underwent any excisions of cysts prior to his service, and 
finds that it is not clear from the present medical evidence 
of record whether the veteran's in-service symptomatology was 
due to aggravation of a congenital disease (as opposed to the 
natural progress of the disease), or was due to a 
superimposed disease or injury of a congenital defect.  In 
addition, the Board finds that the post-service evidence 
tends to show a continuity of the veteran's symptomatology 
since his in-service surgical procedures to the present, and 
tends to link his present symptomatology to his in-service 
symptomatology.  As such, the veteran should be afforded a VA 
examination in order to clarify the above considerations.
 
Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
current cyst of the right mandibular 
area.  All indicated studies should be 
performed, and the claims folder must be 
made available to the examiner for 
review.  Based upon the examination 
results, a review of the claims folder, 
and consideration of the veteran's 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
cyst of the right mandibular area is a 
congenital disease, and whether it is at 
least as likely as not that the veteran's 
cyst is a congenital defect, as defined 
in 38 C.F.R. § 3.303(c) (1999) and 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
If considered a congenital disease, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's in-service 
symptomatology related to his cyst of the 
right mandibular area was due to an 
aggravation of the underlying disease (as 
opposed to the natural progress of the 
disease).  If considered a congenital 
defect, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's in-
service symptomatology was due to a 
superimposed disease or injury during 
military service.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed. 

2.  Subsequently, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should de novo 
adjudicate the issue of service 
connection for a congenital cyst of the 
right mandibular area.  In making its 
determination, the RO should review all 
the relevant evidence in the claims file.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and provide an opportunity to 
respond.









The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


